OPINION — AG — ** GRAND RIVER DAM AUTHORITY — INDEBTEDNESS ** UNDER THE PROVISIONS OF THE GRAND RIVER DAM AUTHORITY ACT, 82 O.S. 1971 861 [82-861] THROUGH 82 O.S. 1971 889 [82-889], THE GRAND RIVER DAM AUTHORITY DOES NOT HAVE THE AUTHORITY TO BORROW MONEY BY THE ISSUANCE OF NOTES SO THAT IT MIGHT BE ABLE FROM TIME TO TIME TO SECURE OPERATING FUNDS ON SHORT TERM BASIS OR POSSIBLY SECURE FUNDS TO BE USED DURING CONSTRUCTION UNTIL SUCH TIME AS LONG TERM FINANCING COULD BE ARRANGED BY THE ISSUANCE OF BONDS. CITE: 82 O.S. 1971 870 [82-870], 82 O.S. 1971 873 [82-873] 82 O.S. 1971 862 [82-862](O) (MIKE D. MARTIN)